MEMORANDUM**
John Patrick McClure appeals pro se the district court’s dismissal without prejudice of his 42 U.S.C. § 1983 action for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291; Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir.1984) (dismissal of an action without prejudice is appeal-able). We review for abuse of discretion, Ash, 739 F.2d at 495, and we affirm.
The district court may dismiss a case sua sponte for failure to prosecute. Id. at 496. Because the district court warned McClure that failure to comply with its orders could result in dismissal and gave *338him ample opportunity to comply, it was not an abuse of discretion to dismiss his action for failure to prosecute. See Thompson v. Housing Auth., 782 F.2d 829, 831-32 (9th Cir.1986) (per curiam) (affirming dismissal where district court had given plaintiff abundant opportunity to comply with its orders and local rules).
The district court did not abuse its discretion by denying appointment of counsel because Brown failed to demonstrate exceptional circumstances. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.